Citation Nr: 1333213	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  11-25 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an higher initial rating, greater than 10 percent for Posttraumatic Stress Disorder (PTSD), prior to November 29, 2010 and from February 1, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1969 to March 1971.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina, which granted service connection and assigned a 10 percent initial rating.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board.  Prior to certification to the 
Board, the Veteran's claims file was transferred to the jurisdiction of the RO in Atlanta, Georgia.

During the pendency of the appeal, a temporary total (e.g., 100 percent) rating was assigned for a period of in-patient mental health treatment.  The temporary total evaluation is from November 29, 2010 to January 31, 2011.  The 100 percent rating during this period represents the highest rating which may be assigned; thus, the immediate appeal relates only to those periods during which a less than 100 percent rating is in effect and this limitation is reflected in the issue as indicated above.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held in Atlanta, Georgia on May 7, 2013.  Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal other than a transcript of the Veteran's testimony before the undersigned.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record and is accordingly on appeal as a component of the claim for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his May 2013 hearing before the undersigned, the Veteran indicated that he received benefits through the US Social Security Administration (SSA) which were in part related to the service-connected PTSD on appeal.  A review of the evidence does not reveal that SSA records have been acquired or associated with the Veteran's claims file.  As such, an effort must be made to locate and associated any relevant SSA records.

The Veteran has indicated that he has been receiving ongoing mental health treatment from VA, however the most recent treatment records available are from April 2011.  Updated VA treatment records should be located and associated with the Veteran's claims file.

The Veteran last underwent VA examination in January 2010.  During his hearing before the undersigned, the Veteran indicated that PTSD symptomatology has become worse since that time.  In order to properly assess the Veteran's current level of symptomatology, a new VA examination must be provided.  

The Veteran has testified that he has been unemployed since 2009 and that he believes his unemployment is due to service-connected PTSD.  As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's TDIU claim.  See Rice, 22 Vet. App. 447.  In order to properly adjudicate this claim, however, the Board finds that the Veteran should be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all relevant mental health VA treatment records, newer than April 2011, which are not already associated with the claims file.

2.  Contact the Social Security Administration and attempt to obtain records relating to Social Security Disability benefits provided to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU. Allow him a reasonable opportunity to respond. 

4.  Following completion of the above development, schedule the Veteran for a VA examination in order to assess his current level of PTSD symptomatology.  The claims file should be made available for review and the examiner's report should reflect that such review occurred. 

The examiner should fully describe the Veteran's current level of PTSD symptomatology, and indicate whether the Veteran's level of symptomatology has substantially changed during any period since November 2009.

The examiner should elicit from the Veteran a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected PTSD, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the issue of entitlement to a higher initial rating for PTSD, to include entitlement to TDIU and whether referral for TDIU on an extra-schedular basis is necessary.  If any portion of the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


